Citation Nr: 1826618	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-04 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a psychiatric disorder, to include as secondary to chronic pain from service-connected disabilities.

2.  Entitlement to service connection a left hip disorder, to include as secondary to the service-connected low back disorder.

3.  Entitlement to an initial disability rating in excess of 10 percent for right leg radiculopathy.

4.  Entitlement to an initial disability rating in excess of 10 percent for left leg radiculopathy.

5.  Entitlement to an increased disability rating in excess of 10 percent for right knee degenerative joint disorder (DJD).

6.  Entitlement to an increased disability rating in excess of 10 percent for left knee DJD.
7.  Entitlement to an increased disability rating in excess of 20 percent for spondylolisthesis, L5-S1.

8.  Entitlement to special monthly compensation (SMC) based on aid and attendance. 

9.  Entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to June 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction has been subsequently transferred to the RO in Atlanta, Georgia.

In October 2017 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this hearing is of record.

The issues of service connection for a psychiatric disorder and a left hip disorder, increased ratings for right and left leg radiculopathy, right and left knee DJD, and low back spondylolisthesis, and entitlement to SMC and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 1982 rating decision, the RO denied service connection for a nervous condition.  The Veteran did not appeal or submit new and material evidence within one year.

2.  Evidence associated with the record since the August 1982 rating decision, includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1982 rating decision denying service connection for a nervous condition is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

2.  The evidence received since the August 1982 rating decision is new and material as to the claim of service connection for a nervous condition, and the claim is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

In light of the favorable outcome of this appeal with respect to the issue of whether new and material evidence has been submitted to reopen the claim (reopening of the claim by the Board), any perceived lack of notice or development is not prejudicial. See 38 U.S.C. §§ § 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2017).

II. The Merits of the Claim

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156 (b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156 (c)(1). 

To establish service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In an August 1982 rating decision, the RO denied service connection for a nervous condition because the VA examination report was negative for any neuropsychiatric disability.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of the August 1982 decision included service treatment records and a VA Examination report.  The VA examination report was negative for any neuropsychiatric disability.

Evidence submitted after the 1982 decision includes VA treatment records and hearing testimony.  VA records, to include a November 2014 record, indicate depression as one of the Veteran's medical problems.  In the Veteran's hearing testimony, he stated that his depression began in service and has had constant pain during service, which makes it worse. 

The Board finds that new and material evidence has been presented.  The evidence, including VA treatment records noting a current disability, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises  a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.   

As such, since there is new and material evidence, the claim is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder to include as secondary to chronic pain from service-connected disabilities; the claim is granted to this extent only.


REMAND

The Board finds that prior to further appellate review of the remaining claims on appeal additional substantive and procedural development is required.

Regarding the claim for entitlement to service connection for a psychiatric disorder, remand is required to obtain a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  VA treatment records noted a diagnosis of depression.  The Veteran has provided competent testimony of depression due to pain, to include during service.  The Veteran has the following service-connected disabilities:  lumbar spine spondylolisthesis; right and left knee degenerative joint disease; and right and left leg radiculopathy.  Accordingly, remand is required for examination and opinions.

Regarding the claim for entitlement to service connection for a left hip disorder to include as secondary to the service-connected lumbar spine spondylolisthesis, remand is required for an examination and opinion regarding the Veteran's theory of entitlement.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  An October 2014 VA treatment record noted degenerative joint disease of the hips.  The Veteran was denied service connection because the RO found there was no etiological relationship between any hip condition and his military service.  The Veteran testified at the Board hearing that his left hip disability is secondary to his service-connected low back disability.  Accordingly, remand is required

Regarding the Veteran's radiculopathy of the bilateral legs, DJD of the bilateral knees, and low back spondylolisthesis, a remand is warranted for a current VA examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Veteran testified at the Board hearing that his disabilities have worsened since his last VA examinations in May 2014.  As such, new examinations should be provided.  Additionally, the Board finds that the examinations shall obtain additional testing "for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59 (2017); Correia v. McDonald, 28 Vet. App 158 (2016).  The examinations must also provide flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Finally, as the adjudication of the service connection and increased rating claims being remanded likely will impact adjudication of the claims for SMC and TDIU, they are inextricably intertwined and these issues are also remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.

      The examiner must address the following:  
      
(a) Provide all currently diagnosed psychiatric disorders.  If depression is not diagnosed, address the prior diagnoses of record.
      
(b) For each diagnosed psychiatric disorder, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disorder had onset in or is otherwise related to the Veteran's military service.

(c) For diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is caused by chronic pain from the Veteran's service-connected lumbar spine spondylolisthesis, bilateral leg radiculopathy, and bilateral knee degenerative joint disease.

(d) For each diagnosed psychiatric disorder, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder is aggravated by chronic pain from the service- connected lumbar spine spondylolisthesis, bilateral leg radiculopathy, and bilateral knee degenerative joint disease.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the etiology of any diagnosed left hip disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The VA examiner must address the following:

(a) Is it at least as likely as not (i.e., 50 percent probability or greater) that each diagnosed Veteran's left hip disorder had onset during active service or is otherwise related thereto?

(b) Is it at least as likely as not (a 50 percent probability or greater) that each diagnosed left hip disorder is caused by the service-connected lumbar spine spondylolisthesis.

(c) Is it at least as likely as not (a 50 percent probability or greater) that each diagnosed left hip disorder is aggravated by the service-connected lumbar spine spondylolisthesis.

5.  After any additional records are associated with the claims file, obtain VA examinations to evaluate the current severity of the Veteran's service-connected bilateral knee disabilities.  The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet.  Ranges of motion and pain findings upon active motion, passive motion, weight-bearing, and nonweight-bearing of the bilateral knees, and, if possible, with range of motion measurements of the opposite undamaged joint must be conducted.  If the examiners are unable to conduct the required testing or conclude that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

6.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of the Veteran's service-connected lumbar spine spondylolisthesis.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examinations must be conducted in accordance with the current disability benefits questionnaire or examination worksheet. Ranges of motion and pain findings upon active motion, passive motion, weight-bearing, and nonweight-bearing of the low back.  If the examiner is unable to conduct the required testing or conclude that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically.  Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means.

7.  After any additional records are associated with the claims file, obtain a VA examination to evaluate the current severity of the Veteran's service-connected bilateral lower extremity radiculopathy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examination must be conducted in accordance with the current disability benefits questionnaire or examination worksheet.

8.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

9.  Ensure compliance with the directives of this remand. If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

10. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


